Citation Nr: 1512140	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  09-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to May 1971.  He died in August 2010.  In a January 2011 VA memorandum, the Appellant, as the surviving spouse of the Veteran, was determined to be the proper substitute for the claims pending at the time of his death. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In June 2009, the Veteran indicated that he wanted a hearing at a local VA office before a member of the Board.  In September 2014, the RO sent the Appellant a letter indicating that she was scheduled for a hearing on September 10, 2014.  Unfortunately, this letter was returned as undeliverable.  Subseqeuently, the RO mistakenly sent a letter to the deceased Veteran in November 2014 regarding a still pending request for a hearing.  Reviewing this procedural history, the Board finds that the notice of the hearing never properly went to the Appellant.   Under these circumstances, the Board finds that a remand is warranted to schedule the Appellant for a Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

After seeking the correct address for the Appellant, schedule the Appellant for a Travel Board hearing before the Board.  Notify the Appellant of the date, time, and location of the hearing. Once the hearing is conducted, or in the event the Appellant cancels the hearing request or fails to report for the hearing, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




